COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Mathew Payam Shalouei

Appellate case number:   01-15-00555-CR

Trial court case number: 1437307

Trial court:             263rd District Court of Harris County

       On June 24, 2015, relator, Mathew Payam Shalouei, filed a petition for writ of mandamus
and a motion requesting an emergency stay of trial proceedings set for June 26, 2015. Relator’s
motion for an emergency stay is denied.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually


Date: June 24, 2015